I go further than Judge LOUGHRAN and hold that the defendant's possession and refusal to give up possession are sufficiently alleged. I think the plaintiff is entitled to relief without formal amendment. All parties understood from the beginning the respective claims. The complaint as stated in the paper served on the defendant is not ambiguous or uncertain. Surely the defendant is not entitled to a house she did not buy and had no intentions of buying.
Otherwise I agree with what Judge LOUGHRAN has said.
The judgment of the Appellate Division should be modified in accordance with the opinion of LOUGHRAN, J., and as so modified affirmed, with costs in all courts.
O'BRIEN, HUBBS, FINCH and RIPPEY, JJ., concur with LOUGHRAN, J.; CRANE, Ch. J., dissents in memorandum and votes to reverse; LEHMAN, J., dissents and votes to affirm.
Judgment accordingly. *Page 214